ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Ruby Emerald Construction Co.                 )      ASBCA No. 60983
                                              )
Under Contract No. W5K9FH-12-P-0028           )

APPEARANCE FOR THE APPELLANT:                        Mr. Bashir Ahmady

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT William T. Wicks, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       By Order dated 12 January 2017, the Board requested that appellant provide a
copy of the claim it had submitted to the contracting officer prior to the filing of this
appeal. In response, appellant indicated that it desired to submit its claim to the
contracting officer for a decision. The government provided appellant with the contact
information for the cognizant contracting officer. By Order dated 19 January 2017, the
Board informed the parties that it intended to dismiss this appeal unless either party
objected within 14 days of the date of the Order. The Board has not received an
objection from either party. It appears that appellant has submitted a claim to the
contracting officer.

       Accordingly, this appeal is dismissed without prejudice to a subsequent appeal
from the contracting officer's denial, or deemed denial, of the contractor's claim.

      Dated: 7 February 2017




                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60983, Appeal of Ruby Emerald
Construction Co., rendered in conformance with the Board's Charter.

       Dated:




                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2